DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-10 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andersen et al. (US Publication 2004/0124996 A1).
In regards to claims 1, 9 and 17 Andersen (US Publication 2004/0124996 A1) teaches, a test and measurement instrument for extracting waveforms from a differential transmission line, comprising: a first input configured to receive a voltage waveform from a voltage probe electrically coupled to the differential transmission line that electrically connects a first device and a second device (see paragraph 132, measuring the voltage; see paragraph 146, measuring or determining a voltage differential; see paragraph 209 for optimization of the line for a full duplex operation; this reads on the differential transmission line); a second input configured to receive a current waveform from a current probe electrically coupled to the differential transmission line (see paragraph 100; The filter/regulator 12 measures current change;  see paragraph 209 for optimization of the line for a full duplex operation; this reads on the differential transmission line); and one or more processors configured to receive the voltage waveform and the current waveform and determine a voltage of the first device and a voltage of the second device based on the voltage waveform and the current waveform (see paragraph 147; the virtual direct connect system decodes data by determining a current differential between two independent measurement resultants as opposed to using a conventional method of measuring a voltage differential between the tip and ring sides of a line).  
In regards to claims 2, 10 and 18, Andersen teaches, wherein the one or more processors are further configured to determine the voltage of the first device and the voltage of the second device based on an impedance of the differential transmission line (see paragraph 146; signal and return has provided for the ability to transport analog and digital information by measuring and/or determining a voltage differential between the two. This is referred to as the metallic or parallel voltage differential in which it is common to match impedance between signal and return).  
In regards to claims 7, 15 and 19, Andersen teaches, compensate a phase of one of the current waveform or the voltage waveform before determining the voltage of the second device (see paragraph 100; the filter/regulator 12 differentiates the phase modulated current output 40, adjusts for current gain and narrows the current pulses of the phase modulated current output 40). 
In regards to claims 8, 16 and 20, Andersen teaches, wherein the differential transmission line is a full-duplex serial communication link (see paragraph 209 for optimization of the line for a full duplex operation).
Allowable Subject Matter
Claims 3-6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to the claims, the cited prior art fails to teach, using the equations as claimed to determine the voltages.
Relevant Prior Art
Prior art Johannesson (US Publication 2017/0117701 A1) teaches with respect to figure 3, measuring both voltages and currents in each transmission line (see paragraph 97).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/           Primary Examiner, Art Unit 2466